UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended: August31, 2014 ————— ITALK, INC. (Name of small business issuer in its charter) ————— Nevada 20-5302617 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 2400 West Cypress Creek Road, Suite 111, Fort Lauderdale, Florida 33309 (Address of Principal Executive Office) (Zip Code) (877) 652-3834 (Registrant’s telephone number, including area code) ————— Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to Section12(g) of the Act: Common stock, $0.001 (Title of Class) ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yeso Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yeso Noþ The aggregate market value of the voting stock held by non-affiliates of the registrant as of August 31, 2014, the last business day of the registrant's fiscal year, was approximately $1,112,495 based on the closing price reported on such date of the registrant's common stock. As of December 29, 2014, the number of outstanding shares of the registrant's common stock was 201,465,983. Table of Contents PART I Item 1. Description of Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for Common Equity and Related Stockholder Matters Item 6. Select Financial Data 11 Item 7. Management’s Discussion and Analysis and Results of Operations 12 Item 7a. Quantitative and Qualitative Disclosures About Management Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A(T). Controls and Procedures 17 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers, and Corporate Governance 19 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accountant Fees and Services 21 PART IV Item 15. Exhibits Signature EX-21.1 Subsidiaries of the Registrant EX-F.2 Consent of Independent Registered Public Accounting Firm EX-31.1 Chief Financial Officer Certification Pursuant to Section 302 EX-31.2 Chief Financial Officer Certification Pursuant to Section 302 EX-32.1 Chief Executive Officer Certification Pursuant to Section 906 EX-32.2 Chief Financial Officer Certification Pursuant to Section 906 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 2 CAUTIONARY STATEMENT All statements, other than statements of historical fact, included in this Form10-K, including without limitation the statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” are, or may be deemed to be, forward-looking statements. Such forward-looking statements involve assumptions, known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Issuer Direct Corporation, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements contained in this Form10-K. In our capacity as Company management, we may from time to time make written or oral forward-looking statements with respect to our long-term objectives or expectations which may be included in our filings with the Securities and Exchange Commission (the “SEC”), reports to stockholders and information provided in our web site. The words or phrases “will likely,” “are expected to,” “is anticipated,” “is predicted,” “forecast,” “estimate,” “project,” “plans to continue,” “believes,” or similar expressions identify “forward-looking statements.” Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. We wish to caution you not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We are calling to your attention important factors that could affect our financial performance and could cause actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The following list of important factors may not be all-inclusive, and we specifically decline to undertake an obligation to publicly revise any forward-looking statements that have been made to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Among the factors that could have an impact on our ability to achieve expected operating results and growth plan goals and/or affect the market price of our stock are: ● Dependence on key personnel. ● Fluctuation in quarterly operating results and seasonality in certain of our markets. ● Our ability to raise capital to fund our operations. ● Our ability to successfully integrate and operate acquired or newly formed entities, ventures and or subsidiaries. ● Changes in laws and regulations that affect our operations. Available Information Our Annual Report on Form10-K, Quarterly Reports on Form10-Q, Financial Data in XBRL, Current Reports on Form8-K, proxy statements and amendments to those reports filed or furnished pursuant to Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, are available, free of charge, in the corporate section of our website at www.italkmobility.com The SEC maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC at www.sec.gov. The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 3 PART I ITEM 1.BUSINESS. Company Overview iTalk, Inc. (iTalk, Inc and its business are hereinafter collectively referred to as “iTalk”, the “Company”, “We” or “Our” unless otherwise noted). We are a Nevada corporation formed in October1988 under the name SOPAC Cellular Solutions, Inc. In May2012, we changed our name to iTalk, Inc. Our executive offices are located at 2ypress Creek Road, Suite 111, Fort Lauderdale, Florida 33309. Business The Company designs and develops retail voice and data communications services and integrates these services with wireless hardware devices to create new and more cost effective and productive communication solutions.The Company’s services are primarily marketed through the Internet under several proprietary domain names. We market our services both domestically and internationally.Through an established network of carriers, we offer international termination in over 30 countries.Customers purchase digital long distance minutes in advance (prepaid) bundled in various packaged service offerings. On May 2, 2013, the Company entered into a definitive Asset Purchase Agreement with AA Enterprises pursuant to which the Company acquired substantially all the assets of AA Enterprises, including, but not limited to, all intellectual property rights relating to RocketVoIP.On June 6, 2013 the Company acquired ITG, Inc. ("ITG"), a Texas corporation in an Asset Purchase Agreement (the "Purchase Agreement"). Pursuant to the terms of the Purchase Agreement, the Company agreed to purchase substantially all of the assets of ITG, including, but not limited to, all intellection property rights relating to ITG, EasyTalk and Valucom (the "Acquired Assets’). We continue to focus on both the organic growth of our revenue streams as well as evaluating potential acquisitions that would complement our core business operations and accelerate our overall mission of providing new and innovative communications services to consumers. Revenue Sources The Company’s core businesses receive sales revenues through credit card charges for prepaid communications services processed and paid by American Express ,VISA and GlobalPay.The Company’s services are delivered over the Internet and terminated though third party carriers. Proprietary Network Access Control System Our proprietary Operations Support Softare (iTalk OSS) system platform enables the Company to process customer voice and data communications and control access to its communication network.The iTalk OSS is fully integrated with the Company’s Internet-based domain sites to provide instant access to subscribing customers.The iTalk OSS monitors the utilization of the Company’s communications network, controls customer utilization and tracks third party termination services. Domain Assets The Company owns an array of Internet domains.These domains enable the Company to reach multiple target markets.Each domain is targeted to a specific demographic with unique communications needs.Each domain funnels service purchases to our centralized iTalk OSS.The Company’s domain assets are comprised of the following 57 domains: EASYTALKCUBA.COM EASYTALKMEXICO.COM ISPEAKMOBILITY.COM ITALKMOBILITY.CO ITALKMOBILITY.COM ITALKMOBILITY.NET ITALKMOBILITY.ORG ITALKPHONE.COM ITALKPHONE.NET MYDATAHOTSPOT.COM 4 MY800ONLINE.COM MYWQN.COM PHONEHOUSEINDIA.NET PHONEHOUSEINDIA.ORG PHONEHOUSEUS.NET PHONEHOUSEUS.ORG PHONEHOUSEUSA.NET PHONEHOUSEUSA.ORG ROCKET800.COM ROCKET800.NET ROCKET800.ORG ROCKETMOBILE.NET ROCKETMOBILE.ORG ROCKETVOIP.NET ROCKETVOIP.ORG TEXTWQN.COM THEWQN.COM VALUCOMONLINE.COM VALUCOMONLINE.NET VALUCOMONLINE.ORG VALUCOMPREPAID.COM VALUCOMPREPAID.NET VALUCOMPREPAID.ORG VALUECOMONLINE.COM VALUECOMONLINE.NET VALUECOMONLINE.ORG VALUMAXONLINE.NET VALUMAXONLINE.ORG VCDIRECTINDIA.NET VCDIRECTINDIA.ORG WQN.COM WQNDIRECT.COM WQNDIRECT.NET WQNGLOBALPHONE.NET WQNGLOBALPHONE.ORG WQNLIVE.COM WQNPLUS.COM WQNPOINTS.COM WQNPOINTS.NET WQNPOS.COM WQNPOS.NET WQNPOS.ORG WQNVOIP.COM WQNVOIP.NET WQNVOIP.ORG WQNWIRELESS.COM WQNWIRELESS.NET WQNWIRELESS.ORG Regulation Communications services industries are generally subject to regulation in the United States and elsewhere. Regulatory policies in the United States are administered by the Federal Communications Commission (FCC).iTalk’s services are regulated by the Federal Communications Commission (the “FCC”). The FCC’s regulations distinguish between dominant and non-dominant providers of services.The Company is considered a non-dominant provider of services.As such, we are subject to minimal regulation and oversight. 5 Our Strategy Our strategy incorporates a blend of organic growth and complementary acquisitions.As the market continues to intensify for the solutions we offer, it is evident that customers are seeking a single sourced, lower cost, less complex way of calling, texting and accessing the Web.It is iTalk’s strategy to be the low cost provider in its market segments. MOBILE BROADBAND The Company is launching secure nationwide mobile broadband wireless data transmission services primarily under the iData brand. We offer low cost, no contract, mobile broadband with data plans. Customers will be able to choose the data plan that best meets their particular needs at a competitive monthly service charge. Our low cost broadband plans will give more people the opportunity to experience the benefits of broadband on the go. Our iData service is offered primarily through the use of a personal mobile hotspot - the iData MiFi Mobile Hotspot that can connect up to 5 Wi-Fi enabled devices. COMMUNICATIONS Our communications products included a domestic & international mobile App and calling service delivered under the brand iTalk and iTalkGlobal iTalkGlobal intends to focus on delivering communications services through the combination of our iTalk hardware Sleeve and our mobile App coupled with convenient features and the delivery of low cost calls for consumers and businesses. iTalk intends to offers customers secure, instant activation and immediate access to the service while eliminating the need to use a PIN or switch long distance carriers. Other features include 24 hour online and over the phone recharge, speed dial, PIN-less dialing and online access to account balance, call history and purchase history. WIRELESS NETWORK TECHNOLOGIES We deliver mobile broadband wireless data transmission services primarily under the iData brand to subscribers through our mobile virtual network operator (MVNO) agreement with a sub provider on Sprint's nationwide network that utilizes third generation (3G) & fourth generation (4G) code division multiple access (CDMA) technologies. SALES, MARKETING AND CUSTOMER CARE The Company’s focus will be on the marketing and sales of prepaid and postpaid enhanced mobile broadband and telecommunications services to targeted groups of retail subscribers: individual consumers, businesses, and government. We intend to use a variety of sales channels to attract new subscribers of enhanced mobile broadband services and telecommunications, including: ● direct telesales through representatives whose efforts focus on marketing and selling to consumers, businesses, and government; ● major distribution network partners, brick and mortar retail stores,local and national non-affiliated dealers, independent contractors, focusing on sales to the consumer market and businesses; and ● subscriber convenient channels, such as web sales, with a focus on commission based programs through affiliate marketing, emailmarketing, and strategic partnerships. We intend to be able to provide value driven mobile broadband and telecommunications services via our Mobile Virtual Network Operators agreement and other connections. We will market our mobile broadband prepaid services under the iData(TM) brand. We offer these prepaid mobile broadband services without a contract or credit check. Our Marketing efforts will also involve traditional print and television advertising, as well as web-based strategies such as Search Engine Optimization (SEO), Search Engine Marketing (SEM), Cost Per Mile (CPM) advertising, Pay Per Click (PPC) advertising, paid placements, email marketing, and social media advertising. We will expand and maintain top tier strategic partnerships, reseller and affiliate relationships, public relations, and online marketing efforts to promote our lines of business. Our customer care professionals intend to provide improved customer experiences, providing quality service with the goal of resolving customer issues and retaining a loyal customer base. We intend to proactively address customers' needs, and we offer live, in-house call center phone support, online chat support, and email support. 6 Historically, we have been able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. Further, we believe that our company may have more difficulties raising capital for our existing operations than for a new business opportunity. We have not entered into any formal written agreements for a business combination or opportunity. If any such agreement is reached, we intend to disclose such an agreement by filing a current report on Form 8-Kwith the Securities and Exchange Commission. If we are unable to secure adequate capital to continue our business or alternatively, complete a combination or acquisition, our shareholders will lose some or all of their investment and our business will likely fail. Industry Overview The U.S. telecom industry has experienced a major shift in the market share mix.During the last quarter of the twentieth century, landline phone services dominated the market.In the last ten years, the change has been sudden and pervasive.The market has shifted to modern telecom technologies that are more cost effective and convenient to use.Cellular networks show a continuous increase in the number of customers.The most significant factor that influenced the growth of cellular networks is convenience.With the introduction of CDMA and GSM networks with 3G and 4G speeds, growth has shifted drastically in the favor of the cellular networks.New breed of cell phones (smart phones) aren’t mere devices of making and receiving phone calls, they can be used for texting, storing data, taking pictures, sharing content and accessing the internet. Voice over Internet Protocol (VoIP) enables phone service anywhere in the world at little or no cost. 4G wireless Internet connections ensure that all calls are of very high quality and access is ubiquitous.New smart phones have excellent computing and multitasking ability that makes them ideal devices to be used as mobile VoIP phones. ITEM1ARISK FACTORS. Forward-Looking and Cautionary Statements Investing in our common stock involves a high degree of risk. Prospective investors should carefully consider the following risks and uncertainties and all other information contained or referred to in this Annual Report on Form10-K before investing in our common stock. The risks and uncertainties described below are not the only ones facing us. Additional risks and uncertainties that we are unaware of, or that we currently deem immaterial, also may become important factors that affect us. If any of the following risks occur, our business, financial condition or results of operations could be materially and adversely affected. In that case, the trading price of our common stock could decline, and you could lose all of your investment. Risks Relating to Our Business Our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern, which may also hinder our ability to obtain future financing. In their report dated December 23, 2014, our independent registered public accounting firm stated that our consolidated financial statements for the year ended August 31, 2014 were prepared assuming that we would continue as a going concern. However, they expressed substantial doubt about our ability to do so. The Company has experienced an accumulated deficit of $3,227,161 as of August 31, 2014, including a net loss of $2,478,307 for the year ended August 31, 2014. We also had a working capital deficit of $2,246,029 at August 31, 2014 and cash on hand of $42,870. We also expect to incur additional losses for at least the first quarter of fiscal 2014-2015. Our ability to continue as a going concern is subject to our ability to increase revenues and generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, generating sales, or obtaining financing from various financial institutions where possible. By adjusting our operations and development to the level of capitalization, we believe that we have sufficient capital resources to meet projected near-term cash flow requirements. However, if during that period or thereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations, liquidity and financial condition. There can be no assurances that our efforts will prove successful. The Company’s consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Insufficient systems capacity or systems failures could harm our business. Our business depends on the performance and reliability of the computer and communications systems supporting it. Notwithstanding our current capacity, heavy use of our computer systems during peak trading times or at times of unusual market volatility could cause our systems to operate slowly or even to fail for periods of time. If our systems cannot be expanded successfully to handle increased demand, or otherwise fail to perform, we could experience disruptions in service, slower response times, and delays in introducing new products and services. 7 Our systems and operations also are vulnerable to damage or interruption from human error, natural disasters, power loss, sabotage or terrorism, computer viruses, intentional acts of vandalism, and similar events. Any system failure that causes an interruption in service or decreases the responsiveness of our service could impair our reputation, damage our brand name and negatively impact our revenues. We also rely on a number of third parties for systems support. Any interruption in these third-party services or deterioration in the performance of these services could also be disruptive to our business and have a material adverse effect on our business, financial condition and operating results. We cannot predict the likelihood that services provided by third parties may be interrupted. We have not voluntarily implemented various corporate governance measures, in the absence of which, stockholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets. Some of these measures have been adopted in response to legal requirements. Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or The Nasdaq Stock Market, on which their securities are listed. Among the corporate governance measures that are required under the rules of national securities exchanges are those that address board of directors’ independence, audit committee oversight, and the adoption of a code of ethics. We have not adopted a Code of Business Conduct and Ethics nor have we yet adopted any other corporate governance measures and, since our securities are not listed on a national securities exchange, we are not required to do so. We have not adopted corporate governance measures such as an audit or other independent committees of our Board of Directors. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. If we issue additional shares in the future, it will result in the dilution of our existing stockholders. We have and may continue to experience substantial dilution.Our articles of incorporation authorize the issuance of up to 500,000,000 shares of common stock with a par value of $0.001 per share.We have filed a preliminary Schedule 14C with the Securities and Exchange Commission to increase the authorized of our common stock to 1,500,000,000. If and when such increased in implemented, our Board of Directors may choose to issue some or all of such shares to acquire one or more companies or properties and to fund our overhead and general operating requirements through convertible notes or other dilutive instruments. The immediate purpose for increasing the authorized shares is to provide enough shares required for the conversion of outstanding convertible notes and for the Company to potentially enter into additional convertible notes or similar instruments. Specifically, in addition to the 201,465,983shares of common stock which are currently outstanding, we have reserved 181,474,124 shares of our common stock for the potential conversion of an aggregate of $115,000.00 convertible debt which we currently have outstanding.The issuance of any such shares may reduce the book value per share and may contribute to a reduction in the market price of the outstanding shares of our common stock. If we issue any such additional shares, such issuance will reduce the proportionate ownership and voting power of all current stockholders. Our internal controls over financial reporting, and our disclosure controls and procedures, are not adequate, which could have a significant and adverse effect on our business and reputation. Section 404 of Sarbanes-Oxley and the rules and regulations of the Securities and Exchange Commission (the “SEC”) associated with Sarbanes-Oxley, which we refer to as Section 404, require a reporting company to, among other things, annually review and disclose its internal controls over financial reporting, and evaluate and disclose changes in its internal controls over financial reporting quarterly. Under Section 404 a reporting company is required to document and evaluate such internal controls in order to allow its management to report on these controls. As reported in Item 9A. Controls and Procedures, we have concluded that our disclosure controls and procedures, and our financial reporting controls, are currently ineffective. If we are not able to implement the requirements of Section 404 with adequate compliance, we may be subject to sanctions or investigation by regulatory authorities, such as the SEC. As a result, there could be an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements. In addition, we may be required to incur substantial costs in improving our internal control system and the hiring of additional personnel. Any such actions could adversely affect our results of operations, cash flows and financial condition. Our inability to protect our intellectual property rights could adversely affect our business. To protect our intellectual property rights, we rely on a combination of trademark laws, trade secret protection, confidentiality agreements and other contractual arrangements with our affiliates, customers, strategic investors and others. The protective steps we have taken may be inadequate to deter misappropriation of our proprietary information. We may be unable to detect the unauthorized use of, or take appropriate steps to enforce, our intellectual property rights. Failure to protect our intellectual property adequately could harm our brand and affect our ability to compete effectively. Further, defending our intellectual property rights could result in the expenditure of significant financial and managerial resources, which could adversely affect our business, financial condition and operating results. 8 Intellectual property and proprietary rights of others may prevent us from using the technology necessary to provide our services and may subject us to expensive intellectual property. If a court determines that the technology necessary for us to provide our services infringes a patent held by another person, and if that person is unwilling to grant us a license on acceptable terms, we may be ordered not to use the technology. We may also be ordered to pay significant monetary damages to the patent-holder. If we are ordered not to use the technology, we may be forced to cease offering services that depend on such use. In the event that a claim of infringement is brought against us based on the use or sale of our technology, or against any of our customers based on the use of our technology, which we have agreed to indemnify our customers against, we may be subject to litigation to determine whether there is an infringement. Such litigation is expensive and distracting to our business and operations, regardless of the outcome of the suit. If our fraud prevention methods are not effective, our business, reputation and financial results may be adversely affected. We are susceptible to online cardholder-not-present fraud and call processing fraud. We control fraud through the use of internally developed proprietary technology and commercially available licensed technology. Traditional means of controlling online cardholder-not-present fraud insufficiently controls fraudsters who obtain personal credit card information and pose as legitimate cardholders. To address this risk, we have developed automated proprietary as well as off-the-shelf technology, coupled with in-house staff reviews, to constantly monitor and block suspicious transactions based on defined criteria. We are also at risk of attempts to hack into our system using various PIN combinations in an attempt to find a valid account. To address this risk, our system has integrated fraud detection mechanisms that detect such patterns and block the numbers from making further attempts. In-house fraud specialists also monitor traffic reports and usage patterns to identify and investigate suspicious calling patterns. While we place a high priority on fraud prevention, there is no guarantee that our measures will be successful in preventing significant fraudulent use of our network and resources, thereby materially adversely affecting our business, reputation and financial results. Because our Chief Executive Officer owns 5 shares of our Series A Preferred Stock, he effectively retains voting control over our Company regardless of the number of shares of common stock that are issued. Mr. Levy, our Chief Executive Officer and member of our Board of Directors, owns 5 shares of our Series A Preferred Stock. The Series A Preferred Stock owned by Mr. Levy insures that he will have effect voting control on all matters brought up for vote of shareholders including, but not limited to, the election of our directors and for any acquisition or merger transaction involving the Company. A holder of a share of Series A Preferred Stock is entitled to voting rights equal to two (2) times the sum of: i) the total number of shares of Common Stock which are issued and outstanding at the time of voting, plus ii) the total number of shares of any Preferred Stock which are issued and outstanding at the time of voting.Such control by Mr. Levy could be detrimental to our remaining shareholders, who would have little to say in regard to votes by our shareholders and effectively prevents Mr. Levy from be removed as an officer or director. ITEM 1B.UNRESOLVED STAFF COMMENTS. As a smaller reporting company, as defined in Rule 12b-2 of the Securities Exchange Act of 1934, we are not required to provide the information required by this item. ITEM 2. PROPERTY. Our headquarters are located in Fort Lauderdale, Florida.We occupy 1,300 square feet of office space pursuant to a revolving 6-month lease and option to expand our space at a current monthly rate of $ 1,750.We believe we have sufficient space and expansion capacity to sustain our growth through 2016. ITEM 3. LEGAL PROCEEDINGS. On October 18, 2013, the Circuit Court in the 12th Judicial Circuit in and for Sarasota County, Florida (the “Court”), entered an Order Granting Approval of Settlement Agreement (the “Order”) approving, among other things, the fairness of the terms and conditions of an exchange pursuant to Section 3(a)(10) of the Securities Act of 1933, as amended (the “Securities Act”), in accordance with a Settlement Agreement (the “Settlement Agreement”) between the Company and IBC Funds, LLC, a Nevada limited liability company (“IBC”), in the matter entitledIBC Funds, LLC v. iTalk Inc., Case No. 2(the “Action”). IBC commenced the Action against the Company on October 16, 2013 to recover an aggregate of $418,000 of past-due obligations of the Company, which IBC had purchased from certain vendors of the Company pursuant to the terms of separate claim purchase agreements between IBC and each of such vendors, plus fees and costs (the “Claim”). The Order provides for the full and final settlement of the Claim and the Action. The Settlement Agreement became effective and binding upon the Company and IBC upon execution of the Order by the Court on October 18, 2013.The debt amount was reduced by $$130,928,as of September 11, 2014 by default cancelation. 9 Pursuant to the terms of the Settlement Agreement approved by the Order, on October 21, 2013, the Company issued $1,107,680shares of the Company’s common stock as a settlement fee and agreed to issue, in one or more tranches as necessary, that number of shares equal to $70,000 upon conversion to Common Stock at a conversion rate equal to 65% of the lowest closing bid price of the Common Stock during the ten trading days prior to the date the conversion is requested by IBC. The remaining debt balance in the amount of $287,072 has been fully satisfied as of November 2014. On November 21, 2014, on the 17th Judicial Circuit Court in and Broward County, Florida (the Court 1”), a Contract and Indebtedness lawsuit was filed by TCA Global Credit Master Fund, L.P. against the company. It commenced an action against the company to recover an aggregate dollar amount of $395,623.04. PART II ITEM 4. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market for common stock Our common stock currently trades on the OTC Bulletin Board under the symbol “TALK.” The following table sets forth for the periods indicated the high and low closing prices of our common stock. High Low Fiscal 2013 -14 Quarter Ended August31, 2014 $ $ Quarter Ended May31, 2014 $ $ Quarter Ended February28, 2014 $ $ Quarter Ended November30, 2013 $ $ Fiscal 2012-13 Quarter Ended August31, 2013 $ $ Quarter Ended May31, 2013 $ $ Quarter Ended February29, 2013 N/A N/A Quarter Ended November30, 2012 N/A N/A The quotations provided herein may reflect inter-dealer prices without retail mark-up, markdown, or commissions, and may not represent actual transactions. Our common stock trades on the OTC Bulletin Board currently operated by FINRA, under the symbol TALK. Historically and currently, our common stock was and is classified as a penny stock. As such, it may be difficult to trade the stock because compliance with the regulations can delay and/or preclude certain trading transactions. Broker-dealers may be discouraged from effecting transactions in our stock because of the sales practice and disclosure requirements for penny stock. This could adversely affect the liquidity and/or price of our common stock, and impede the sale of the stock. Holders of Record As of December 29, 2014, there were approximately 57 registered holders of record of our common stock and 201,465,983 shares outstanding. On November 14, 2014, we filed a preliminary Schedule 14C with the Securities and Exchange Commission to amend our Articles of Incorporation to increase our authorized number of shares of common stock from 500,000,000 to 1,500,000,000.As of the date of the filing of this Form 10-K, we have not filed a definitive Schedule 14C or effectuated the increase in authorized iTalk Purchases of Equity Securities The Company’s Board of Directors authorized no stock repurchases during the year ended August 31, 2014. 10 Dividends The Company’s Board of Directors paid no dividends during the year ended August 31, 2014. Sale of Unregistered Securities In October 2013, the Company issued 1,000,000 shares of its common stock as an inducement to enter a bridge financing agreement. In October, 2013, the Company issued an aggregate of 1,107,680 shares of common stock in conversion of $65,000 of settlement agreement. In February 2014, the Company issued 25,000,000 shares of its common stock in a regulation S transaction In May 2014, the Company issued 4,939,760 shares of common stock in conversion of settlement agreement. In June 2014, the Company issued 12,482,759 shares of common stock in conversion of debt. In June 2014, the Company issued 873,332 shares of common stock for services. In July 2014, the Company issued 14,000,000 shares of common stock in conversion of debt. In August 2014, the Company issued 4,995,923 shares of common stock for repayment of debt. In August 2014, the Company issued 500,000 shares of common stock for services. In September 2014, the Company issued 10,028,669 shares of common stock for repayment of debt. In October of 2014, the Company issued 50,599,218 shares of common stock for repayment of debt In November of 2014, the Company issued 29,588,642 shares of common stock for repayment of debt In December of 2014, the Company issued 37,430,082 shares of common stock for repayment of debt On September 16, 2014, the Company issued an unsecured 8% convertible redeemable notein the amount of $53,000,bearing interest at 8% per annum with both principal and interest due on June 18, 2015 to KBM Worldwide, Inc.The Company has an option, during the first 180 days, to pay the note in cash at a redemption premium of 145% of the principal amount with any accrued interest and to pay interest on the unpaid principal balance hereof at the rate of eight percent (8%) per annum from the date hereof until the same becomes due and payable, whether at maturity or upon acceleration or by prepayment or otherwise. This Note may not be prepaid in whole or in part except as otherwise explicitly set forth herein. Any amount of principal or interest on this Note which is not paid when due shall bear interest at the rate of twenty two percent (22%) per annum from the due date thereof until the same is paid. Interest shall commence accruing on the date that the Note is fully paid and shall be computed on the basis of a 365-day year and the actual number of days elapsed. On October 14, 2014, the Company issued an unsecured 8% convertible redeemable notein the amount of $12,500,due on April 14, 2015 to Beaufort Capital Partners, LLC.The note is convertible at a discount of 45% to the Company’s current market price per share. ITEM 6.SELECT FINANCIAL DATA Summary of Operations for the years ended August 31, 2014 and 2013. Year Ended August 31, Statement of Operations Revenue $ $ Cost of revenues Gross profit ) Operating costs Operating income ) ) Interest income(expense), net ) ) Income tax expense - Income from operations $ ) $ ) 11 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Except for the historical information contained herein, the matters discussed in this Form10-K include certain forward-looking statements that involve risks and uncertainties, which are intended to be covered by safe harbors. Those statements include, but are not limited to, all statements regarding our and management’s intent, belief and expectations, such as statements concerning our future and our operating and growth strategy. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons including our ability to implement our business plan, our ability to raise additional funds and manage our substantial debts, consumer acceptance of our products, our ability to broaden our customer base, our ability to maintain a satisfactory relationship with our suppliers and other risks described in our reports filed with the Securities and Exchange Commission. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. Investors are cautioned that all forward-looking statements involve risks and uncertainties including, without limitation, the factors set forth under the Risk Factors section of this report. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. All forward-looking statements made in this Form10-K is based on information presently available to our management. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. 2014 Overview For the year ended August 31, 2014, total revenue increased to $757,583 from $195,339 in fiscal 2013. The overall increase in revenue during fiscal 2014 is entirely due to new revenue from network services from acquisitions. For the year ended August 31, 2014, operating expenses increased to $1,896,056 as compared to $ 613,148 in fiscal 2013.The increase in operating expenses in fiscal 2014 as compared to fiscal 2013 is primarily related to cost of network services initiated from operations of acquisitions. Our net loss in fiscal 2014 increased to $2,478,307 compared to $655,397 in fiscal 2013. In fiscal 2014 we accumulated net operating loss carry forwards and have recorded no provision for income tax. Results of Operations Comparison of results of operations for the yearts ended August 31, 2014 and 2013 Year ended August 31, Reeveunue Network Services Revenue $ $ Gross margin $ $ ) Gross margin % % -12.4 % Total Revenue $ $ Gross margin $ $ ) Gross margin % % -12.40 % 12 Revenues Total revenue increased by $562,244 to $ 757,583 during the year ended August 31, 2014, as compared to $195,339 in fiscal 2013.The overall increase in revenue during fiscal 2014 as compared to fiscal 2013 is primarily attributable to revenue generated by acquisitions. Network service revenue increased $562,244 during the year ended August 31, 2014 as compared to fiscal 2013.The increase is primarily attributable to the acquisition of ITG. We do anticipate that both new acquisitions and organic growth of existing acquisitions will be a continuing source of revenue in the future. 2014 Deferred Revenue Backlog At August 31, 2014, we have recorded deferred revenue of $104,565 that we expect to recognize throughout the next fiscal year. The majority of the deferred revenues recorded are being carried forward from 2014, which is a direct result of unused prepaid services purchased by our customers. Cost of Services Cost of revenues consist primarily ofdirect network services purchased from carriers under preferred bulk purchase agreements. Cost of revenues increased by $558,064 during the year ended August 31, 2014 as compared to fiscal 2013 revenues of $170,112. We incur costs for software development performed by third party developers.This development is contracted as work-for-hire.Accordingly, copyrights to this development are exclusively the intellectual property of the Company. General and Administrative Expense General and administrative expenses consist primarily of consulting services, stock based compensation, insurance, fees for professional services, general corporate expenses and facility and equipment expenses. General and administrative expenses increased $1,679,988 during the year ended August 31, 2014 as compared to fiscal 2013. Sales and Marketing Expenses Sales and marketing expenses consist primarily of consulting services, stock based compensation, sales commissions, sales consultants, advertising expenses, and marketing expenses. Sales and marketing expenses for the year ended August 31, 2014 increased by $1,272,178 as compared to fiscal 2013. Litigation Expenses Litigation expenses were incurred during the year ended August 31, 2014 in the amount of $ 31,500. Depreciation and Amortization Depreciation and amortization expenses during the year ended August 31, 2014 increased to $1,311 as compared to $36,403 during fiscal 2013. We acquired certain intangible assets, primarily customers and domain names during the year, We are amortizing the purchase price of $109,464 over its estimated useful life of five years, which attributed to an increase in amortization expense in fiscal 2013. Interest Income, Net None. Income Taxes During the year ended August 31, 2014, the Company had a net loss and, accordingly, incurred or paid no state or federal income taxes. 13 Net Income/Loss Net loss for the year ended August 31, 2014 increased to $2,478,307 as compared to $655,397 in fiscal 2012. The increase in net deficit is primarily due to increases in costs associated with incorporating and stabilizing the operations of acquisitions. Liquidity and Capital Resources As of August 31, 2014, the Company had $42,870 in cash and cash equivalents and $0 net accounts receivable. Current liabilities at August 31, 2014, including accounts payable, deferred revenue, accrued payroll liabilities, and other accrued expenses totaled $335,407. At August 31, 2014, current assets were $114,187 and current liabilities $2,360,216. We manage our cash flow carefully with the intent to meet our obligations from cash generated from operations. There can be no assurance that cash generated from operations will be sufficient to fund our operating expenses, to allow us to continue paying dividends, or meet our other obligations, and there is no assurance that debt or equity financing will be available, or if available, that such financing will be upon terms acceptable to us.The Company believes it has sufficient cash to fund its operations for the next twelve months.However, should we need to raise additional capital, either for business expansion reasons and / or to meet certain debt obligations, the Company may opt to issue additional equity securities. Working Capital Our working capital deficit increased by $1,631,312 during the year ended August 31, 2014 from a working capital deficit (current liabilities in excess of current assets) of $614,717 at August 31, 2013 to a working capital deficit of $2,246,029 at August 31, 2014. The increase in working capital deficit for the year ended August 31, 2014 is due to a combination of reasons, of which the significant factors include: ● Cash had a net decrease from working capital by $27,342 for the nine months ended May 31, 2014. The most significant uses and proceeds of cash were: ● Approximately $1,262,586 of cash consumed in operating activities; ● Proceeds of $112,500 from subscriptions for the Company’s Common stock; ● Proceeds of $1,149,961 from issuance of note payables Total current assets of $114,187 and $79,239 as of August 31, 2014 and August 31, 2013, respectively, cash represented approximately 30% and 13% of the total assets as of August 31, 2014 and August 31, 2013, respectively. Cash flow analysis Cash used in operations was $1,262,586 during the year period ended August 31, 2014. During the year ended August 31, 2014, our primary capital needs were for operating expenses, including funds to support our business strategy, which primarily includes working capital necessary to fund operations and reducing our account payables. Cash used for investing activities for the year ended August 31, 2014 was $625 representing purchase of equipment. Cash provided from financing activities was a total net proceeds of $1,149,961 from the sale of common stock subscriptions and$112,500 from issuance of notes payable. Disclosure about Off-Balance Sheet Arrangements The Company has no transactions, agreements or other contractual arrangements that constitute off-balance sheet arrangements. Outlook The following statements and certain statements made elsewhere in this document are based upon current expectations. These statements are forward looking and are subject to factors that could cause actual results to differ materially from those suggested here, including, without limitation, demand for and acceptance of our services, pricing model, competition and general economic or market conditions, particularly in the domestic and international capital markets. Refer also to the Cautionary Statement Concerning Forward Looking Statements included in this report. 14 The Company strives to be a market leader and innovator of consumer communications services solutions and Internet access technologies. The Company continuously searches the market evaluating new technology to incorporate in its products and services. We pride ourselves on providing the most cost effective, productive and innovative communications applications, the highest quality network service to our customers, the most responsive support staff, and attractive returns to our shareholders. Our strategy is focused on maximizing long-term shareholder value by driving profitable growth, continuing our focus on the latest and most innovative technology, and acquiring and integrating complementary businesses. We continue to focus on both the organic growth of our revenue streams as well as evaluating potential acquisitions that would complement our core business operations and accelerate our overall mission of providing a the best personal communications experience for our customers. Critical Accounting Policies and Estimates The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Rocket VoIP. Cash and Cash Equivalents We consider all highly liquid investments with an original maturity of three months or less at the date of purchase to be cash equivalents. Cash and cash equivalents are carried at cost, which approximates fair value. The Company places its cash and cash equivalents on deposit with financial institutions in the United States. The Federal Deposit Insurance Corporation (FDIC) covers $250,000 for substantially all depository accounts and temporarily provides unlimited coverage through December 31, 2014 for certain qualifying and participating non-interest bearing transaction accounts. The Company from time to time may have amounts on deposit in excess of the insured limits. As of August 31, 2014, the Company had $42,870, which did not exceed these insured amounts. Revenue Recognition We recognize revenue in accordance with SEC Staff Accounting BulletinNo.104, “Revenue Recognition,” which requires that: (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred or services have been rendered, (iii)the sales price is fixed or determinable, and (iv)collectability is reasonably assured. We recognize revenue when services are rendered or delivered, where collectability is probable.Deferred revenue primarily consists of upfront payments for annual service contracts, and is recognized throughout the year as the services are performed. Deferred Costs For all prepaid customer sales, the Company defers the recognition of revenue and also defers the associated costs, such as direct network services supplied by third party network carriers. Property and Equipment Property and equipment is recorded at cost and depreciated over the estimated useful lives of the assets using principally the straight-line method. When items are retired or otherwise disposed of, income is charged or credited for the difference between net book value and proceeds realized thereon. Ordinary maintenance and repairs are charged to expense as incurred, and replacements and betterments are capitalized. The range of estimated useful lives used to calculate depreciation for principal items of property and equipment are as follow: Asset Category Depreciation / Amortization Period Furniture, fixtures and equipment 3 to 5 years Computer equipment and purchased software 3 years Machinery and equipment 3 to 5 years Leasehold Improvements 4 to 7 years Earnings per Share We calculate earnings per share in accordance with the authoritative guidance for earnings per share, which requires that basic net income per common share be computed by dividing net income for the period by the weighted average number of common shares outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted average number of common and common equivalent shares, such as convertible preferred stock, outstanding during the period. 15 Allowance for Doubtful Accounts Most of the Company’s revenue is derived from prepaid charges to customer credit cards.At this time, the Company does not offer unsecured credit to customers.Accordingly, the Company’s financial statements make no allowance for doubtful accounts. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income Taxes We comply with FASB ASC No. 740 – Income Taxes (formerly SFAS No.109, “Accounting for Income Taxes”) which requires an asset and liability approach to financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amounts expected to be realized.For any uncertain tax positions, we recognize the impact of a tax position, only if it is more likely than not of being sustained upon examination, based on the technical merits of the position. Our policy regarding the classification of interest and penalties is to classify them as income tax expense in our financial statements, if applicable.The tax returns for the prior three years are generally subject to review by federal and state taxing authorities. Impairment of Long-lived Assets In accordance with FASB ASC No. 360 – Property Plant and Equipment, long-lived assets, such as property and equipment, and intangible assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset group may not be recoverable. Recoverability of asset groups to be held and used is measured by a comparison of the carrying amount of an asset group to estimated undiscounted future cash flows expected to be generated by the asset group. If the carrying amount of an asset group exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of an asset group exceeds fair value of the asset group.Goodwill is tested for impairment annually or whenever events indicate that the asset may be impaired. Fair Value Measurements As of August 31, 2014 and 2013, we do not have any financial assets or liabilities that are required to be, or that we elected to measure, at fair value. We believe that the fair value of our financial instruments, which consist of cash and cash equivalents, accounts receivable, our line of credit, and accounts payable approximate their carrying amounts. Stock-based compensation We account for stock-based compensation under the authoritative guidance for stock compensation. The authoritative guidance for stock compensation requires that companies estimate the fair value of share-based payment awards on the date of the grant using an option-pricing model. The cost is to be recognized over the period during which an employee is required to provide service in exchange for the award. The valuation provisions of the authoritative guidance for stock compensation apply to new grants and grants modified after the adoption date that were outstanding as of the effective date. The authoritative guidance for stock compensation also requires the benefit of tax deductions in excess of recognized compensation expense to be reported as a financing cash flow, rather than as an operating cash flow as prescribed under previous accounting rules. This requirement reduces net operating cash flows and increases net financing cash flows in periods subsequent to adoption, only if excess tax benefits exist. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We do not believe that we face material market risk with respect to our cash, cash equivalents and restricted cash investments, which totaled $42,870 and $42,370 at August31, 2014 and 2013, respectively. We held no marketable securities as of August31, 2014 or 2013. 16 ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements annexed to this Form 10-K for the year ended August 31, 2014 begin on page F-1 and have been examined by our independent auditor, Terry L. Johnson. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On September 19, 2014, the Company accepted the resignation of Liggett, Vogt & Webb, PA as independent registered accounting firm. On that same day, the Company engaged the firm of Terry L. Johnson, CPA as independent registered accounting firm. ITEM 9A(T). CONTROLS AND PROCEDURES. Management’s annual report regarding internal disclosure controls and procedures provides that our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act. Internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes, in accordance with generally accepted accounting principles. The effectiveness of any system of internal control over financial reporting is subject to inherent limitations and therefore, may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness of future periods are subject to the risk that the controls may become inadequate due to change in conditions, or that the degree of compliance with the policies or procedures may deteriorate. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Evaluation of Disclosure Controls and Procedures Based on an evaluation under the supervision and with the participation of our management, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended ("Exchange Act") were ineffective as of August 31, 2014 to ensure that information required to be disclosed in reports that are filed or submitted under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and (ii) accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Inherent Limitations over Internal Controls Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and disposition of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of assets that could have a material effect on the financial statements. Management, including our Chief Executive Officer and Chief Financial Officer, do not expect that our internal controls will prevent or detect all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of internal controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Also, any evaluation of the effectiveness of controls in future periods are subject to the risk that those internal controls may become inadequate because of changes in business conditions, or that the degree of compliance with the policies or procedures may deteriorate. Report of Management's Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) under the Securities Exchange Act of 1934, as amended). Management has evaluated the effectiveness of our internal control over financial reporting based on the criteria set forth in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations ("COSO").Based on this evaluation and in the context of our transaction volume and staffing complement, management has concluded that our internal control over financial reporting is inadequate as of August 31, 2014, due to a limited staff and limited financial resources. 17 There were no changes in our internal controls that could materially affect the disclosure controls and procedures subsequent to the date of their evaluation, nor were there any material deficiencies or material weaknesses in our internal controls. As a result, no corrective actions were required or undertaken. ITEM 9B.OTHER INFORMATION. None. 18 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. Directors and executive officers At August 31, 2014, the names, ages, positions and terms of office of all of the Company’s directors and executive officers and all persons nominated or chosen to become such were: Name Age Position David F. Levy 67 Chairman of the Board, Chief Executive Officer Richard Dea 64 Chief Financial Officer, Director David F. Levy – Chairman, Chief Executive Officer Mr. Levy is the Chairman of the Board and Chief Executive Officer. Mr. Levy wasChairman and CEO of Inzon Corporation and Submicron Systems, both public companies. David was previously CEO of Inzon Corporation and was responsible for developing a proprietary VoIP technology. Prior to joining Inzon, David was founder and CEO of SubMicron Systems Corporation, a NASDAQ-listed, worldwide semiconductor technology leader. David funded the company with a personal investment of $48,000 and leveraged it into a $176 million global business entity with 1,000 employees, three international plants, and ranking fourth largest in its industry. Richard Dea – Chief Financial Officer, Director Mr. Dea is Chief Financial Officer and a director. Prior to his position with the Company, Mr. Dea was the Chief Financial Officer for Inzon Corporation. Richard brings over 25 years of diverse financial accounting, systems and regulatory experience working in large telecom organizations. Election of Directors and Officers Holders of our common stock are entitled to one (1) vote for each share held on all matters submitted to a vote of the stockholders, including the election of directors. Cumulative voting with respect to the election of directors is permitted by our Articles of Incorporation.However, as noted in Item 12 below, Mr. Levy, by virtue of his 5 shares are of our Series A Preferred Stock as disclosed on Mr. Levy’s Form 4 filed on October 22, 2013, effectively has voting control of the Company.A holder of a share of Series A Preferred Stock is entitled to voting rights equal to two (2) times the sum of: i) the total number of shares of Common Stock which are issued and outstanding at the time of voting, plus ii) the total number of shares of any Preferred Stock which are issued and outstanding at the time of voting. Our Board of Directors shall be elected at the annual meeting of the shareholders or at a special meeting called for that purpose. Each director shall hold office until the next annual meeting of shareholders and until the director’s successor is elected and qualified. Robert Thorell resigned as President effective August 31, 2014 19 ITEM 11. EXECUTIVE COMPENSATION. The following table sets forth certain information regarding compensation paid for all services rendered to us in all capacities during fiscal years 2014 and 2013 by our Directors, principal executive officer, and principal financial officer (collectively, the “Named Executive Officers”).Robert Thorell resigned as our President as of August 31, 2014. Summary Compensation Table Non-equity Non-qualified Stock Option Incentive Deferred Salary Bonus Awards Awards Compensation Compensation All Other Total Name and Principal Positions Year Earnings ($) Earnings ($) Compensation David F. Levy $
